           Case 1:19-cv-02514-KBJ Document 2 Filed 08/20/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 BRIAN J. KAREM,

         Plaintiff,
                                                             Case No.
 v.
                                                            EMERGENCY HEARING
 DONALD J. TRUMP, in his official capacity as               REQUESTED
 President of the United States and in his individual
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

         Defendants.


         PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER

       Plaintiff Brian J. Karem hereby requests, pursuant to Fed. R. Civ. P. 65(b) and Local

Rule 65.1, that this Court issue a temporary restraining order requiring Defendants to rescind the

suspension of Mr. Karem’s White House press hard pass and immediately restore Mr. Karem’s

hard pass to him. Alternatively, Plaintiff requests that this Court, at a minimum, require

Defendants to restore Mr. Karem’s hard pass pending due process, including but not limited to

an opportunity for Mr. Karem to respond to the allegations underlying the suspension of his hard

pass before a neutral arbiter, and a formal written decision.

       A temporary restraining order is warranted here. Plaintiff is likely to succeed in

establishing that Defendants have violated, and continue to violate, Plaintiff’s rights under the

First and Fifth Amendments of the U.S. Constitution. The law is clear: As the D.C. Circuit has

held, “the protection afforded newsgathering under the first amendment guarantee of freedom of

the press requires that this access [to White House press facilities] not be denied arbitrarily or for

less than compelling reasons.” Sherrill v. Knight, 569 F.2d 124, 129 (D.C. Cir. 1977). “[N]otice
           Case 1:19-cv-02514-KBJ Document 2 Filed 08/20/19 Page 2 of 7



. . . of the factual bases for denial [of access to White House press facilities] with an opportunity

to rebut is a minimum prerequisite for ensuring that the denial is . . . [not] based on arbitrary or

less than compelling reasons.” Id. at 131. And a White House press pass may only be

suspended based on “explicit and meaningful standards” that have been “publish[ed]” so as to

afford fair notice to reporters, and to avoid arbitrary or discriminatory punishments. Id. The

government complied with none of these safeguards here, stripping Karem of his hard pass and

White House access for the alleged violation of unpublished purported standards, without a fair

opportunity to rebut the charges against him, and without any “compelling reason” that justifies

the suspension in violation of the First Amendment and the Due Process Clause.

       The harm is immediate and ongoing. The Defendants continue to violate Plaintiff’s

rights. Every day that passes without Karem regaining his hard pass is a concrete injury. See

Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality opinion) (“The loss of First Amendment

‘freedoms’ . . . unquestionably constitutes irreparable injury.”); Pursuing Am.’s Greatness v.

Fed. Elec. Comm’n, 831 F.3d 500, 511 (D.C. Cir. 2016) (First Amendment violations “for even

minimal periods of time” constitute irreparably injury).

       The parties have agreed to a briefing and hearing schedule as follows: Defendants’

response to Plaintiff’s Motions for a Temporary Restraining Order and Preliminary Injunction

will be filed by August 23, 2019; Plaintiff’s reply will be filed by August 26, 2019, and the

parties agree to a hearing on August 27 or August 28, 2019 or as soon thereafter as the Court’s

schedule permits, except for August 29 and 30, 2019, when counsel for the parties are

unavailable.

       This Court should issue a temporary restraining order to preserve the rights of the parties

pending a resolution of this matter on the merits. As explained at greater length in the




                                                  2
          Case 1:19-cv-02514-KBJ Document 2 Filed 08/20/19 Page 3 of 7



accompanying memorandum, the balance of equities and the public interest favor granting the

temporary restraining order. Plaintiff therefore requests that this Court issue a temporary

restraining order immediately requiring Defendants to rescind the suspension of Karem’s hard

pass and restore the pass to him until Plaintiff’s motion for a preliminary injunction is decided.




                                                 3
Case 1:19-cv-02514-KBJ Document 2 Filed 08/20/19 Page 4 of 7
           Case 1:19-cv-02514-KBJ Document 2 Filed 08/20/19 Page 5 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 BRIAN J. KAREM,

         Plaintiff,

 v.

 DONALD J. TRUMP, in his official capacity as                 Case No.
 President of the United States and in his individual
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

         Defendants.


              PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

       Plaintiff Brian J. Karem hereby requests, pursuant to Fed. R. Civ. P. 65(a) and Local Rule

65.1, that this Court issue a preliminary injunction requiring Defendants to rescind the

suspension of Karem’s White House hard pass and restore Karem’s hard pass to him.

Alternatively, Plaintiff requests that this Court, at a minimum, issue a preliminary injunction

requiring Defendants to restore Karem’s hard pass pending due process, including but not limited

to an opportunity for Mr. Karem to respond to the allegations underlying the suspension of his

hard pass before a neutral arbiter, and a formal written decision.

       A preliminary injunction is warranted here. Plaintiff is likely to succeed in establishing

that Defendants have violated, and continue to violate, Plaintiff’s rights under the First and Fifth

Amendments of the U.S. Constitution. The law is clear: As the D.C. Circuit has held, “the

protection afforded newsgathering under the first amendment guarantee of freedom of the press

requires that this access [to White House press facilities] not be denied arbitrarily or for less than

compelling reasons.” Sherrill v. Knight, 569 F.2d 124, 129 (D.C. Cir. 1977). “[N]otice . . . of
           Case 1:19-cv-02514-KBJ Document 2 Filed 08/20/19 Page 6 of 7



the factual bases for denial [of access to White House press facilities] with an opportunity to

rebut is a minimum prerequisite for ensuring that the denial is . . . [not] based on arbitrary or less

than compelling reasons.” Id. at 131. And A White House press pass may only be suspended

based on “explicit and meaningful standards” that have been “publish[ed]” so as to afford fair

notice to reporters, and to avoid arbitrary or discriminatory punishments. Id. The government

complied with none of these safeguards here, stripping Karem of his hard pass and White House

access for the alleged violation of unpublished purported standards, without a fair opportunity to

rebut the charges against him, and without any “compelling reason” that justifies the suspension

in violation of the First Amendment and the Due Process Clause.

       The harm is immediate and ongoing. The Defendants continue to violate Plaintiff’s

rights. Every day that passes without Karem regaining his hard pass is a concrete injury. See

Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality opinion) (“The loss of First Amendment

‘freedoms’ . . . unquestionably constitutes irreparable injury.”); Pursuing Am.’s Greatness v.

Fed. Elec. Comm’n, 831 F.3d 500, 511 (D.C. Cir. 2016) (First Amendment violations “for even

minimal periods of time” constitute irreparably injury).

       This Court should issue a preliminary injunction to preserve the rights of the parties

pending a resolution of this matter on the merits. As explained at greater length in the

accompanying memorandum, the balance of the equities and the public interest favor granting an

injunction. Plaintiff therefore requests that this Court issue an injunction requiring Defendants to

rescind the suspension of Karem’s credentials and restore the pass to him, or, at a minimum, to

restore Karem’s hard pass until Defendants afford him appropriate process.




                                                  2
Case 1:19-cv-02514-KBJ Document 2 Filed 08/20/19 Page 7 of 7
